DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group II (method of making semiconductor device), species II, reflected in claims 1-10, 13, 15-20, 22-23 and 26-30 in the reply filed on 03/28/2021 is acknowledged. Claims 11, 14, 21 and 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to the nonelected group. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent application number KR 10-2019-0025859, filed on 03/06/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/20/2019, 09/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Abstract
The abstract filed 12/20/2019 appears to be acceptable.

Drawings
The drawings filed 12/20/2019 appears to be acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-10, 15-16, 18-20, 22-23 and 26-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abe (US 20190326553 A1), cited in the IDS.

Regarding independent claim 1, Abe teaches a display panel 2 (‘a display device 2’, fig. 1-3; ¶ 0041-¶ 0060) comprising:
a substrate 10 (‘a base material 10’, ¶ 0043) comprising a first area 43 (‘an external module 43’, ¶ 0041), a second area DA (‘an active region DA’, ¶ 0050), and a third area SA (‘a frame region SA’, ¶ 0057) between the first area 43 and the second area DA;
a plurality of display elements 5 (‘a light-emitting layer 5’, ¶ 0041) disposed In the second area DA, the plurality of display elements 5 comprising two display elements spaced apart from each other with the first area 43 disposed therebetween (fig. 2-3), 
wherein each of the plurality of display elements 5 comprises a pixel electrode 22 (‘a first electrode 22’, ¶ 0050), a counter electrode 26 (‘a second electrode 26’, ¶ 0050), and 
an Intermediate layer 24, 25 (‘an electroluminescent (EL) light-emitting layer 24’, ‘an EL common layer 25’, ¶ 0050) disposed between the pixel electrode 22 and the counter electrode 26;
comprising at least one reverse-tapered inclined surface 40t (‘an inversely tapered face 40t’, ¶ 0059); and
an inorganic layer 27 (‘inorganic sealing film’, ¶ 0043) disposed on the separator 8,
wherein at least one sub-layer 24 (‘an electroluminescent (EL) light-emitting layer 24’) included in the intermediate layer (24, 25) is discontinuous across the separator.

Regarding claim 2, Abe further teaches, the display panel of claim 1, wherein the at least one sub-layer 24 comprises an organic material (‘organic light-emitting diode’, ¶ 0050).

Regarding claim 3, Abe further teaches, the display panel of claim 1, wherein an inorganic material 29 (fig. 1; ¶ 0043) covers at least a part of a top surface of the separator 8 and-a side surface of the separator 8.

Regarding claim 5, Abe further teaches, the display panel of claim 1, wherein the separator 8 comprises a photosensitive material (‘a photosensitive resin’, ¶ 0059).

Regarding claim 6, Abe further teaches, the display panel of claim 1, wherein the at least one sub-layer 24 comprises a hole transport layer, a hole injection layer, an electron transport layer, and/or an electron injection layer (¶ 0052).

Regarding claim 8, Abe further teaches, the display panel of claim 1, further comprising a metal layer 40 disposed in the third area SA, wherein the separator 8 is disposed on the metal layer 40.
Regarding claim 9, Abe further teaches, the display panel of claim 8, wherein a width of the metal layer 40 is greater than or equal to a width of a top surface of the separator 8 (fig. 25).

Regarding claim 10, Abe further teaches, the display panel of claim 8, wherein the inorganic layer 27 at least partially covers the metal layer 40 and extends to an upper surface of an insulating layer 23 disposed under the metal layer 40.

Regarding claim 15, Abe further teaches, the display panel of claim 1, wherein the display panel comprises an opening S1 (fig. 12) corresponding to the first area 9 (mapping region 9 and S1 as part of first area as they are next to each other).

Regarding independent claim 16, Abe teaches a display panel 2 (‘a display device 2’, fig. 1-3; ¶ 0041-¶ 0060) comprising:
a substrate 10 (‘a base material 10’, ¶ 0043) comprising a first area 43 (‘an external module 43’, ¶ 0041), a second area DA (‘an active region DA’, ¶ 0050), and a third area SA (‘a frame region SA’, ¶ 0057) between the first area 43 and the second area DA;
a plurality of display elements 5 (‘a light-emitting layer 5’, ¶ 0041) disposed In the second area DA, the plurality of display elements 5 comprising two display elements spaced apart from each other to define the first area 43; 
a separator 8 (‘a protruding portion 8’, ¶ 0043) disposed in the third area SA and extending along an edge of the first area 43; and 
at least one insulating layer 20, 21, 23 (‘passivation film’, ¶ 0049, ‘an organic interlayer film 21’, ¶ 0043, ‘an organic insulating film 23’, ¶ 0050) disposed between the substrate 10 and the separator 8, wherein the separator 8 has a plurality of inclined surfaces (fig. 12), wherein at least one inclined surface 40t of the plurality of inclined surfaces is reverse-tapered (‘an inversely tapered face 40t’, ¶ 0059), and 


Regarding claim 18, Abe further teaches, the display panel of claim 16, wherein inclination angles of the plurality of reverse-tapered inclined surfaces are different from one another (fig. 25).

Regarding claim 19, Abe further teaches, the display panel of claim 16, wherein the separator 8 comprises a photosensitive resin (‘a photosensitive resin’, ¶ 0059).

Regarding claim 20, Abe further teaches, the display panel of claim 16, wherein the at least one insulating layer comprises an inorganic insulating layer 20 (¶ 0049).

Regarding claim 22, Abe further teaches, the display panel of claim 16, further comprising a metal layer 40 disposed between the at least one insulating layer and the separator 8, wherein the separator 8 directly contacts the metal layer (fig. 1).

Regarding claim 23, Abe further teaches, the display panel of claim 16, wherein a width of the metal layer 40 is greater than or equal to a width of a top surface of the separator 8 (fig. 25).

Regarding claim 26, Abe further teaches, the display panel of claim 16, wherein the display panel of claim 16, further comprising an inorganic layer 27 disposed on the separator 8, 

Regarding claim 27, Abe further teaches, the display panel of claim 26, wherein the inorganic layer 27 directly contacts the at least one insulating layer 23.

Regarding claim 28, Abe further teaches, the display panel of claim 26, wherein the inorganic layer 27 has a hole (containing elements 8, 25, 26) corresponding to a top surface of the separator 8. 

Regarding claim 29, Abe further teaches, the display panel of claim 26, wherein the inorganic layer 27 comprises a metal or an inorganic insulating material (‘inorganic sealing film’, ¶ 0043).

Regarding claim 30, Abe further teaches, the display panel of claim 26, wherein the inorganic layer 27 extends to the second area DA (fig. 1).

Claims 1, 4 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu Huan et al. (WO 2019200862 A1, foreign application CAI P et al., CN 108574054 A), cited in IDS.

Regarding independent claim 1, Liu Huan et al. teach a display panel 100 (fig. 2a-2b; ¶¶ 0032-0041) comprising:

a plurality of display elements 130 (‘the functional layer 130’, ¶ 0044) disposed in the second area 100a, the plurality of display elements 130 comprising two display elements (located at 100a on left and right sides in fig. 2a) spaced apart from each other with the first area 100c disposed therebetween, 
wherein each of the plurality of display elements 130/100a comprises a pixel electrode (‘an anode layer’, ¶ 0044), a counter electrode (‘a cathode layer’, ¶ 0044), and an Intermediate layer (‘a light-emitting layer’, ¶ 0044) disposed between the pixel electrode and the counter electrode;
a separator 120 (‘isolation protrusions’, ¶ 0044) disposed In the third area 100d and comprising at least one reverse-tapered inclined surface; and
an inorganic layer 140 (¶ 0034) disposed on the separator 120,
wherein at least one sub-layer included in the intermediate layer 130 is discontinuous across the separator 120.

Regarding claim 4, Liu Huan et al. further teach, the display panel of claim 1, wherein the at least one sub-layer (of 130) is disposed over the inorganic layer 140, and the separator 120 is disposed under the inorganic layer 140.

Regarding claim 7, Liu Huan et al. further teach, the display panel of claim 1, wherein 7 the inorganic layer 140 comprises a hole (containing element 120) corresponding to a top surface of the separator 120 (fig. 2a).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu Huan et al. as applied to claim 1 as above, and further in view of Asano et al. (US 20090273589 A1).

Regarding claim 13, Liu Huan et al. teach all the limitations described in claim 1.
But Liu Huan et al. are silent upon the provision of wherein an inclination angle between the at least one reverse-tapered inclined surface and a top surface of the substrate Is less than or equal to 30°.
However, Asano et al. teach a similar device, wherein an inclination angle between the at least one reverse-tapered inclined surface (of partition wall 24, fig. 9B; ¶ 0081) and a top surface of the substrate 14 is 55 to 70 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Liu Huan et al. and Asano et al. to form the reverse-tapered inclined surface at the claimed angle according to the teachings of Asano et al. with a motivation of preventing cracks in different elements in the device. See Asano et al., ¶¶ 0006-0008. 
Given the teaching of the references, it would have been obvious to determine the optimum inclination angle. See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Abe as applied to claim 16 as above, and further in view of Asano et al. (US 20090273589 A1).

Regarding claim 17, Abe teaches all the limitations described in claim 16.
But Abe is silent upon the provision of wherein an. inclination angle of the at least one reverse-tapered inclined surface, with respect to a top surface of the substrate, is less than or equal to 30°.
However, Asano et al. teach a similar device, wherein an inclination angle of the at least one reverse-tapered inclined surface (of partition wall 24, fig. 9B; ¶ 0081), with respect to a top surface of the substrate 14 is 55 to 70 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Abe and Asano et al. to form the reverse-tapered inclined surface at the claimed angle according to the teachings of Asano et al. with a motivation of preventing cracks in different elements in the device. See Asano et al., ¶¶ 0006-0008. 
Given the teaching of the references, it would have been obvious to determine the optimum inclination angle. See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.” Note that the specification 

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817